KENTUCKY BAR ASSOCIATION



V.                            IN SUPREME COURT



ROBERT HANSFORD HOSKINS                                             RESPONDENT



                             OPINION ANI> ORDER

      Respondent, Robert Hansford Hoskins, is licensed to practice law in

Kentucky and was previously licensed to practice law in Ohio. In June 2016,

Hoskins' Ohio license was suspended indefinitely, subject to reinstatement by

the Supreme Court of Ohio. See Cincinnati Bar Assn. v. Hoskins,_ N.E.3d _,

2016-0hio-4576, 2016 WL 3554465 (Ohio 2016). The Kentucky Bar

Association's Office of Bar Counsel has filed a petition for reciprocal discipline

under SCR 3.435.

      Hoskins' last known bar roster address is 1040 Richwood Avenue,

Cincinnati, Ohio 45208. His KBA Member No. is 87199, and he was admitted

to the practice of law in the Commonwealth of Kentucky on May 1, 1998.

      Hoskins was found to have committed misconduct in several cases. In

the first, identified as the "Krause Bankruptcy," he filed bankruptcy petitions

with multiple deficiencies, and failed to appear and show cause why he should

not be held in contempt for missing a hearing. The bankruptcy court fined him
 $500. In the second case, "The Amer Dissolution," Hoskins failed to complete a

 Qualified Domestic Relations O~der and failed to respond to multiple requests

from his client to do so.

       In the third case, "The Loury Collection Matter," he failed to attend a

hearing because of a scheduling conflict and instead had another attorney

unfamiliar with the case attend. The court continued the Loury hearing but

requested documentation of the scheduling conflict. Hoskins had received, but

not read, an email notifying him that the other hearing had been postponed

and actually learned of the postponement the morning of the hearing.

Nonetheless, he did not inform the court in Loury's case of those facts when he

_provided the requested documentation. Also, in response to a letter about the
        '                                                           .


resulting disciplinary matter, Hoskins implied that the attorney standing in for

him actually met with the client before speaking with the judge, though other

testimony directly conflicted with that claim.

      In the fourth case, the "Fee Sharing and Referral Fees" matter, Hoskins

contracted to accept referral of social security disability cases from a

Massachusetts company in exchange for a percentage of his fee. Ohio's rules

only permit fee sharing with non-lawyers in limited circumstances and

regulated referral services. The Massachusetts company was not a proper

lawyer referral service.

      In the fifth case, "the Games Dissolution," Hoskins failed to provide a

billing ·statement about the use of an advance fee payment, failed to respond to

a request for a refund, and ultimately refunded the fee from a source other

than his escrow account, where the funds should have been maintained.
                                        2
       In the sixth case, the "False Attorney Registration" matter, Hoskins failed

 to update his attorney registration to reflect a change in his employment after
                               (
 the firm he had worked for, Hoskins & Muzzo LLP, dissolved. His failure to

update was a false, misleading, or nonverifiable communication, and falsely

implied that he practiced in a partnership.

       In the last case, "The Long Personal-Injury Ma_tter," Hoskins neglected

the client's legal matter, failed to keep her reasonably informed about the

status of her case, and failed to promptly deliver property that she was entitled

to receive. He falsely claimed that he had sent the client's .file to her new

counsel and failed to respond to a demand for information from a disciplinary

authority.

       Hoskins was found to have violated multiple ethical rules in each of

these cases. No mitigating factors were found to be present, but several

aggravating factors-prior discipline (including a suspension in Kentucky),

multiple instances of misconduct, refusal to acknowledge the wrongful nature

·of the misconduct, and failure to make timely restitution in one case:--were

found to be present. Ohio's Board of Professional Conduct recommended thaC

the Ohio Supreme Court "indefinitely suspend Hoskins from the practice of law

and that his reinstatement be conditioned on his (1) completion of a

· c·ontinuing-legal-education ("CLE") course focused on law-office management,

(2) obtaining a passing score on the Multistate Professional Responsibility

Examination, and (3) payment of the costs of this proceeding." Hoskins, 20 l 6-

0hio-4576,   ,r 39. Hoskins instead requested a stayed suspension or a period of
monitored probation.
                                         3
         The Ohio Supreme Court declined this request, stating:

        Hoskins does not appreciate the magnitude of his own
        misconduct-even though it touches virtually every aspect of his
        practice, including how he attracts clients, his fee agreements with
        those clients, where he deposits the money he receives from his
        clients, how he communicates (or fails to communicate) with them,
        whether he returns their files or the unearned portion of their fees
        upon the termination of his representation, how he interacts with
        the courts in handling their legal matters, and how he conducts
        himself in his own dealings with the court. His misconduct
        demonstrates a disturbing pattern of neglect and an ongoing
        failure to comply with established rules and procedures-not to
        mention a flagrant disobedience of court orders and a troubling
        propensity to engage in dishonesty when his actions are
        questioned

Id.   ,r 43. The court then suspended Hoskins indefinitely. It left open the
possibility that he could be reinstated, but only if he passed the conditions

proposed by the Board of Professional Conduct. Three of the court's justices

dissented on the grounds that they would instead have permanently disbarred

Hoskins.

        Under Kentucky Supreme Court Rule 3.435(4), a lawyer shall be subject

to identical discipline in the Commonwealth of Kentucky "unless [he] proves by

substantial evidence: (a) a lack of jurisdiction or fraud in the out-of-state

disciplinary proceeding, or (b) that the misconduct established warrants

substantially different discipline in this State." SCR 3.435(4)(a)-(b). Although

he was given the opportunity to make these showings, Hoskins did not do so,

having failed to respond to this Court's show-cause order.

        This Court does not ordinarily impose indefinite suspensions, as our .

rules contemplate generally that "discipline may be administered by way of

private reprimand, public reprimand, suspension from practice for a definite

                                          4
time, ... or permanent disbarment." SCR 3.380(1). Nonetheless, an indefinite

suspension is allowed where an attorney has failed to answer a charge. SCR

3.380(2). Although that is not exactly what has occurred here, since Hoskins

did answer the charges in Ohio, he has failed to participate in the proceedings

in this state. Moreover, this Court sees no reason why Hoskins should not be

subjected to identical discipline in this state.

      Finally, although Hoskins' suspension is indefinite, the question whether

he must notify clients and courts of his suspension is raised. Ordinarily, under

SCR 3.390(b), such notice is required only if the suspension exceeds 60 days or

is for failure to pay dues or to complete required continuing legal education.

Suspension for the latter causes is indefinite, like in this case. We think

Hoskins' indefinite suspension is sufficiently similar to suspension for failure to
                                                   /


pay bar dues or to complete CLE to warrant similar treatment. Thus, Hoskins

will be required to notify his clients and courts in which he has matters

pending of his suspension as he would under SCR 3.390(b).

                                       Order

      Seeing no reason why· Hoskins should not be subjected to identical

discipline in this state under SCR 3.435, it is hereby ORDERED that:

             1.    The Kentucky Bar Association's.petition for reciprocal
                      ·-

      discipline is GRANTED. Respondent, Robert Hansford Hoskins, is

      indefinitely suspended from the practice of law in the Commonwealth of

      Kentucky.

            2.     As stated in SCR 3.390(a), this order shall take effect on the

      tenth day following its entry. Hoskins is instructed to promptly take all
                                         5
reasonable steps to protect the interests of his clients. He shall not

during the term of suspension accept new clien~s or collect unearned

fees, and shall comply with the provisions of SCR 3.130-7.50(5).

       3.    As under SCR 3.390, Hoskins must, within 10 days after the

issuance of this order of suspension from the practice of law, notify by

letter duly placed with the United States Postal Service all courts or other

tribunals in which he has matters pending, and all of his clients of his

inability to represent them and of the necessity and urgency of promptly

retaining new counsel. Hoskins shall simultaneously provide a copy of all

such letters of notification to the Office of Bar Counsel. He shall

immediately cancel any pending advertisements, to the extent possible,

and shall terminate any advertising activity for the duration of the term

of suspension.

       4.    In accordance with SCR 3.450, Hoskins is directed to pay

any cost~ associated with these disciplinary proceedings against him,

should there be any, and execution for such costs may issue from this

Court upon finality of this Opinion and Order.

All sitting. All concur.

ENTERED: December 15, 2016.




                               C




                                   6